Citation Nr: 1635417	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  08-16 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet, to include as secondary to service-connected right and left ankle disabilities.
 
2.  Entitlement to service connection for right quadriceps tendon tear status post repair (to include entitlement to a 100 percent temporary evaluation due to surgical procedure requiring a period of convalescence) as secondary to traumatic arthritis of the right knee.

3.  Entitlement to a disability evaluation in excess of 10 percent for arthritis of the right ankle, prior to November 15, 2010, and in excess of 20 percent as of November 15, 2010.
 
4.  Entitlement to a disability evaluation in excess of 10 percent for arthritis of the left ankle, tibia fracture, excision of the left tibial osteoid osteoma, with varus and procurvatum deformity, prior to November 15, 2010, and in excess of 20 percent as of November 15, 2010.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to February 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In a September 2013 decision, the Board denied reopening the Veteran's claim for bilateral pes planus and denied disability evaluations in excess of 10 percent for the Veteran's right knee disability and in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent thereafter for the Veteran's right and left ankle disabilities.  The Board also remanded the issues of entitlement to service connection for arthritis of the feet and entitlement to service connection for a right quadriceps disability. 
The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated and remanded the part of the Board decision that denied disability evaluations in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent thereafter for the Veteran's right and left ankle disabilities for additional reasons and bases.  The Court dismissed the remaining issues including a denial of a rating in excess of 10 percent for the Veteran's right knee disability and a denial to reopen a claim for service connection for bilateral pes planus.  

In an August 2015 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals an April 2014 VA examination.

The issues of entitlement to increased ratings for the right and left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's arthritis of the feet did not manifest during, or as a result of active military service; and is not etiologically related to his service-connected right and left ankle disabilities.

2.  The Veteran's right quadriceps tendon repair did not manifest during, or as a result of active military service; and is not etiologically related to his service-connected traumatic arthritis of the right knee.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the feet are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a right quadriceps tendon repair are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  These notice requirements were accomplished by letters sent in October 2007 and August 2011.  The letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Board notes that the August 2011 letter was issued after the initial rating decision addressing the quadriceps disability.  However, the claim was readjudicated in subsequent statements of the case and supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested of obtained.  

In regards to the Veteran's claim for bilateral feet arthritis, the Veteran was afforded VA examinations in November 2010 and April 2014, with an addendum in November 2015.  In regards to the Veteran's claim for a right quadriceps tear, the Veteran was afforded VA examinations in June 2011 and April 2014, with an addendum opinion in November 2015.  The Board finds that the VA examination reports, when taken together respectively, are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, the Board finds that, with regard to the issues decided herein, that the RO has substantially complied with the July 2010, September 2013 and August 2015 remand directives which included obtaining outstanding treatment records, affording the Veteran new VA examinations and obtaining addendum opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he was diagnosed with arthritis of the feet during his military service.  The Veteran also contends that his arthritis of the feet is secondary to his service-connected bilateral ankle disability.  The Veteran also contends that his right quadriceps tendon tear is secondary to his service-connected right knee disability.  See Board Hearing transcript.   

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Bilateral Feet Arthritis 

Turning to the evidence of record, the Veteran has a diagnosis of bilateral mid-foot degenerative arthritis as evidenced by the November 2010 VA examination.  

The Veteran's service treatment records are absent of any diagnosis of bilateral feet arthritis.  A May 1996 service treatment record shows that the Veteran was treated for a minor great toe injury on the left foot.  A  December 2004 report of medical history shows that the Veteran reported problems in both feet with no explanation.  The Veteran's service treatment records also show that the Veteran was noted as having pes planus on entrance and was treated for pes planus during service.  However, the Veteran is not service-connected for pes planus, and the petition to reopen the claim service connection for pes planus was previously denied by the Board. 

A December 2004 VA examination shows that on physical examination the examiner the Veteran's feet exhibited pes planus.  The examiner noted that the Veteran had pes planus with inversion of the ankles which aggravated the anatomy and strain on his ankles.  

In a June 2007 private statement, Dr. Flynn noted that the Veteran presented to his office with a chief complaint of having painful feet.  The Veteran gave a history of having flat feet all of his life and working at the postal service.  Dr. Flynn noted that physical examination was consistent for a patient with pes planus with developing rear foot arthritis bilaterally.   

At the December 2009 Board hearing, the Veteran reported that the pain in the bottom of his feet began in 1989 or 1990.  The Veteran reported that he was an aviation boatswain's mate.  The Veteran reported that his military occupational specialty required a lot of walking and working with heavy cables.  The Veteran denied going to sick call for his feet.  The Veteran stated that he reported pain in his feet during his exit examination.  The Veteran reported that post-service he started getting treatment for his feet at the same time he started getting treatment for his ankles.  The Veteran reported that a doctor told him that the problems with his feet have to do with his ankles and compensating for his ankles.  The Veteran reported that his service-connected ankles had aggravated his feet.  

The Veteran was afforded a VA examination in November 2010.  The Veteran reported that while on active duty he developed problems in his bilateral feet.  The Veteran reported that his feet condition initially started after periods of long standing while in the military.  The Veteran reported that after the military his condition progressed.  The examiner noted that on enlistment the Veteran had bilateral pes planus.  The examiner also noted the December 2004 report of foot problems and the May 1996 "unrelated" great left toe injury.  

The examiner stated that the Veteran's clinical examination was consistent with long standing advanced pes planovalgus bilaterally, now with moderate mid foot degenerative joint disease due to pes planovalgus.  The examiner explained that the Veteran's service treatment records indicated pes planus was present on enlistment.  The examiner explained that for this reason he felt the Veteran's current bilateral feet and mid foot arthritis conditions were the representation of advanced pes planovalgus which was present while on active duty in the military.  The examiner further explained that there was no evidence in the medical literature to suggest that the Veteran's mid-foot arthritis from advanced pes planovalgus was due to his service connected bilateral ankle conditions but rather there was evidence to suggest that the bilateral ankle injuries and instability could be caused by pes planovalgus.  The examiner concluded that the Veteran's current condition was the natural progression of long standing bilateral pes planovalgus which was present while on active military duty.  

The Veteran was afforded another VA examination April 2014.  The Veteran reported that his feet began hurting while he was in the military after doing a lot of stair climbing and working on the ship.  The Veteran denied any trauma to his feet.  The Veteran denied fracture or injury to his feet while on active duty and he denied treatment for the condition during active duty.  The examiner concluded that the Veteran's bilateral feet arthritis was less likely as not due to his active military service and less likely as not caused or aggravated by his bilateral ankle and bilateral knee conditions.  The examiner explained that there was no objective evidence of the claimed bilateral feet conditions in active duty based on review of the Veteran's file.  The examiner noted that mild to moderate left mid-foot arthritis was incidentally noted on an x-ray of the left ankle in 2008.  The examiner further noted that although the Veteran has arthritis of the ankles and knees, imaging indicates changes are mild and there is no clinical evidence of significantly increased stress on the feet due to these changes.  The examiner further explained that there was no leg length discrepancy due to his service-connected conditions and no history of secondary trauma to the feet due to the service connected conditions.  

The examiner also explained that the pre-existing pes planus noted in the enlistment physical, which was moderate on the initial enlistment exam and moderate at the time of the examination without evidence of change during active duty, was more likely to affect pressure on the mid-foot joints than the ankles or knees which do not even exert direct pressure on the feet when weight bearing.  The examiner explained that aging and daily wear and tear in the years after separation may also be factors considering the fact that arthritis was noted also in his hands and elbows.  

In a November 2015 VA addendum opinion, the examiner noted the April 2014 opinion and further concluded that there was no objective evidence of aggravation thus there is no objective evidence of permanent aggravation.  The examiner further explained that there was no objective evidence that the feet conditions increased in severity beyond the natural progress of the disorder due to his service-connected conditions.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for bilateral foot arthritis.  

In this regard, the Board finds that the November 2010, April 2014 and November 2015 opinions, when taken together, are highly persuasive to the issue at hand.  The examiners have concluded that the Veteran's bilateral feet symptoms, to include arthritis, are the likely result of his non service connected pes planus.   The November 2015 VA opinion definitively concluded that there was no relationship between the Veteran's bilateral feet arthritis and a service connected disability, to include on the basis of aggravation.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the November 2010, April 2014 and November 2015 VA examiners possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions are shown to have been based on a review of the Veteran's record and are accompanied by sufficient explanations.  Furthermore, there are no contradictory medical opinions of record.  The Board thus finds that the November 2010, April 2014 and November 2015 opinions are dispositive of the nexus question in this case.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges the Veteran's assertions that his current bilateral feet arthritis is related to his military service and/or his service-connected bilateral ankle disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of bilateral feet arthritis, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed bilateral feet arthritis is related to his active military service or his service-connected disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions regarding the medical etiology of his bilateral feet arthritis.   

The Board also acknowledges the Veteran's testimony at the December 2009 Board hearing that his doctor told him his bilateral foot arthritis was due to his bilateral ankle arthritis.  However, such an opinion is not of record and is in conflict with the other medical opinion evidence that is of record.  As such, the Board places more probative value on the adequate medical opinions of record.   

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral foot arthritis is properly afforded such consideration, as it is an enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board also finds that the Veteran is competent and credible in his reports of bilateral foot pain since his military service.  However, the Board again places more value on the VA medical opinions of record that concluded the Veteran's bilateral feet arthritis was caused or is a natural progression of the Veteran's non-service connected bilateral pes planus.  

Lastly, there is no evidence of record that the Veteran's bilateral foot arthritis manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the most probative evidence of record shows that the Veteran was not diagnosed with bilateral feet arthritis until June 2007.  

As such, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Right Quadriceps Tear

The Veteran has a current diagnosis of right quadriceps tendon rupture status post-acute repair, with residuals to include quadriceps tendinitis, as evidenced by the June 2011 VA examination.  

The Veteran does not contend, and the evidence does not show, that the Veteran's right quadriceps disability is related to his military service.  However, the Veteran was granted service connection for right knee traumatic arthritis in an April 2005 rating decision.  As such, the Veteran's claim turns on whether his right quadriceps tear is secondary to his service-connected right knee disability.  
In this regard, a March 2010 private treatment record shows that the Veteran underwent a right tendon tear repair.  The Veteran reported that he was playing sports three to four weeks prior when he initially noted a pop in his right leg and severe pain.  He was seen in the emergency room and noted to have right knee pain.  He was told he likely had a strain.  He subsequently went back to playing sports and then repeated the same type of injury approximately two weeks later.  He then got an MRI which demonstrated a quadriceps tendon tear.  The March 2010 MRI revealed, in relevant part, evidence of complete rupture of the quadriceps tendon with associated laxity of the patellar tendon and a low position of the patella; some marrow edema was identified with anterolateral femur which appeared to represent marrow edema related to bony contusion; and a large amount of retropatellar and peripatellar joint fluid.  

The Veteran was afforded a VA examination in June 2011.  In regards to whether the injury was secondary to the Veteran's service-connected right knee traumatic arthritis, the examiner explained that sometimes arthritis of a knee can cause mild instability which can lead to a fall.  The examiner noted that it sounded as though the fall was how the Veteran actually tore his quadriceps tendon.  The examiner explained that however, the Veteran's arthritis was not seemingly that bad and the vast majority of people even with severe degenerative osteoarthritis do not sustain quadriceps tendon ruptures.  The examiner explained that the fact that he was actually on a treadmill and fell off the treadmill lead him to believe that it was much more of a traumatic acute injury to the quadriceps tendon than it was the arthritis causing any problem in the quadriceps tendon.  The examiner concluded that the Veteran's current quadriceps tendinitis after a quadriceps tendon repair was less likely than not caused by or a result of the traumatic arthritis of the Veteran's knee.  

The Veteran was afforded another VA examination in April 2014.  The Veteran reported that he was jogging on a treadmill when he mis-stepped, fell and tore his right quadriceps muscle.  The Veteran reported that he was treated but continued to have problems.  He reported that a MRI was done which revealed he had a torn quad muscle and underwent surgery.  The examiner concluded that the Veteran's claimed right quadriceps condition was less likely as not caused or aggravated by his service connected arthritis of the ankles and knees.  The examiner explained that the Veteran fell off his treadmill accidentally which had nothing to do with his service connected conditions.  The examiner explained there was no history of instability of the joint ligaments in the service-connected joints that caused the fall.  The examiner explained that the incident was an accident that can happen to anyone.  The examiner explained that there was no rational basis to blame the Veteran's service-connected conditions for the claimed condition.  

The Veteran was afforded an addendum opinion in November 2015.  The examiner noted the April 2014 VA examination.  The examiner further concluded that there was no objective evidence of aggravation thus there was no objective evidence of permanent aggravation.  The examiner further concluded that there was no objective evidence that the muscle condition increased in severity beyond the natural progress of the disorder due to the Veteran's service-connected conditions.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for a right quadriceps tear.  

In this regard, the Board finds the June 2011, April 2014 and November 2015 VA opinions to be highly persuasive to the issue at hand.  Here, the VA examiners possess the necessary education, training, and expertise to provide the requested opinion.  The VA opinions are also shown to have been based on a review of the Veteran's record and are accompanied by sufficient explanations.  Furthermore, there are no contradictory medical opinions of record and neither the Veteran nor his representative have submitted medical opinions supporting a finding that such condition is related to a service connected disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board notes that after the injury, the Veteran initially reported he injured his quadriceps playing basketball.  The Veteran subsequently reported to the VA examiners that he actually injured his quadriceps running on a treadmill.  However, the Board does not find the difference changes the underlying rationales of the opinions.  The Board thus finds that the VA medical opinions are dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his right quadriceps tear is related to his service-connected right knee.  However, the Veteran has not demonstrated the medical expertise necessary to provide an opinion on whether his current disability is related to his service-connected conditions.  See Jandreau, supra.  As such, the Board assigns no probative value to the Veteran's assertions regarding the etiology of his disability.  

In reaching these conclusions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for arthritis of the feet is denied.  

Entitlement to service connection for right quadriceps tendon tear status post repair (to include entitlement to a 100 percent temporary evaluation due to surgical procedure requiring a period of convalescence) is denied.  


REMAND

In a December 2015 statement the Veteran reported that his bilateral ankles had worsened and he was now receiving steroid shots.  

The Veteran was last afforded a VA examination to determine the current severity of his right ankle disability in November 2010.  The Veteran was afforded another VA examination in February 2015; however, the examination only evaluated the left ankle.  A June 2015 VA treatment record shows that the Veteran received a corticosteroids injection in his left ankle.  An October 2015 VA treatment record shows that the Veteran received corticosteroids injection in both ankles.  As the previous examinations of record did not note injections for the bilateral ankles, the Board finds that the evidence suggests the Veteran's disabilities may have worsened and the Veteran should be afforded a new VA examination to determine the current severity of his bilateral ankle disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Additionally, as part of the August 2015 remand, the Board instructed that the Veteran be given the opportunity to complete a VA Form 21-4192 and identify each employer that had leave records which indicated missed work as a result of his service-connected left and right ankle disabilities, to include the United States Postal Service.  The Board also instructed that the AMC must contact each employer identified by the Veteran and request copies of the Veteran's leave records, to include sick, annual, and compensation leave and leave under the Family Medical Leave Act (FMLA).  The Board then instructed that the claims be referred to the Director for extraschedular consideration of disability evaluations in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent thereafter for the Veteran's right and left ankle disabilities.

The Veteran submitted the VA Form 21-4192 in November 2015 and identified the United Postal Service.  However, the claims file is absent of any attempts to contact the United State Postal Service or that such attempts were unsuccessful.  Furthermore, the claims were not subsequently forwarded to the Directo for extraschedular consideration.  As such, on remand these actions should be completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his ankle disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated October 2015 to the present.  

3. Contact the United State Postal Service and request copies of the Veteran's leave records, to include sick, annual, and compensation leave and leave under the Family Medical Leave Act (FMLA).  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

4. Schedule the Veteran for a VA examination to determine the current severity of his bilateral ankle disabilities.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should describe all of the symptoms related to the Veteran's traumatic arthritis left ankle, tibia fracture, excision of left tibial osteoid ostema, with varus and procurvatum deformity and the Veteran's traumatic arthritis right ankle.  

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's traumatic arthritis left ankle, tibia fracture, excision of left tibial osteoid ostema, with varus and procurvatum deformity and the Veteran's traumatic arthritis right ankle.  

In so opining the examiner should address the lay and medical evidence of record.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Then, refer the claims file to the Director for extraschedular consideration of disability evaluations in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent thereafter for the Veteran's right and left ankle disabilities.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


